                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 COURTNEY DARR,

        Plaintiff,
                                                    Case No. 1:19-cv-412
 v.
                                                    HONORABLE PAUL L. MALONEY
 MICHIGAN STATE UNIVERSITY, et al.,

        Defendants.
 ____________________________/


                            ORDER OF PARTIAL DISMISSAL

       This Court having sent to counsel for Plaintiff a Notice of Impending Dismissal (ECF No.

3) and having heard no response as to Defendant Michigan State College of Education:

       NOW THEREFORE, pursuant to Rule 4(m) of the Federal Rules of Civil Procedure, this

matter as to Defendant Michigan State College of Education is hereby DISMISSED without

prejudice.

               IT IS SO ORDERED.



Dated: October 21, 2019                                    /s/ Paul L. Maloney
                                                          Paul L. Maloney
                                                          United States District Judge
